IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1716
                            Filed December 21, 2016


DYLON MICHAEL JOSEPH WHITE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Mark D. Cleve,

Judge.



      Dylon White appeals the district court’s denial of his postconviction relief

application. AFFIRMED.




      Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee State.




      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       The State charged Dylon White with first-degree robbery and first-degree

theft. White pled guilty to second-degree robbery and was sentenced to ten

years in prison with “a mandatory minimum sentence . . . of 70 percent.”

       White filed an application for postconviction relief.       The district court

denied the application following an evidentiary hearing. White appealed.

       White contends (1) his guilty plea was not made voluntarily and

intelligently and his plea attorney was ineffective in allowing him to plead guilty

and in failing to file a motion in arrest of judgment to challenge the plea, (2) his

plea attorney was ineffective in failing “to communicate” with him and “conduct an

adequate investigation into the facts of the case,” and (3) his postconviction

attorney was ineffective in “failing to have any communication with [him],” in

“failing to conduct an independent examination of [his] claims,” and in “failing

entirely to address [his] claim of an involuntary and unintelligent plea.”

       To succeed on these ineffective-assistance-of-counsel claims, White must

show (1) the breach of an essential duty and (2) prejudice.             Strickland v.

Washington, 466 U.S. 668, 687 (1984). “If we conclude a claimant has failed to

establish either of these elements, we need not address the remaining element.”

Dempsey v. State, 860 N.W.2d 860, 868 (Iowa 2015). On our de novo review,

we are convinced White cannot establish Strickland prejudice.

       In the plea context, the prejudice element requires proof of “a reasonable

probability that, but for counsel’s errors, [the applicant] would not have pled guilty

and would have insisted on going to trial.” State v. Straw, 709 N.W.2d 128, 138

(Iowa 2006). If White had gone to trial and been found guilty on the first-degree
                                           3


robbery count, he faced a prison term not exceeding twenty-five years with a

seventeen-and-a-half year mandatory minimum sentence.             See Iowa Code

§§ 711.2, 902.9(1)(b), 902.12(1)(3) (2013). The second-degree robbery count, in

contrast, carried a prison term not exceeding ten years with a mandatory

minimum sentence of seven years. See id. §§ 711.3, 902.9(1)(d), 902.12(1)(e).

At the postconviction relief hearing, White testified he understood what was at

stake when he pled guilty to second-degree robbery. He stated, “I figured ten

years with a seven year mandatory is a lot better than twenty-five years with

seventeen-and-a-half mandatory.”          In light of this testimony, there is no

reasonable probability White would have insisted on going to trial but for trial

counsel’s errors. See State v. Anitok, No. 15-1234, 2016 WL 6270161, at *2

(Iowa Ct. App. Oct. 26, 2016) (concluding defendant did not establish prejudice

where “he received a maximum of five years in prison and ten years of

supervision” when he was facing “a sentence of up to twenty-two years in prison

and mandatory lifetime supervision”). For the same reasons, we conclude White

cannot establish prejudice with respect to his claim of ineffective assistance of

postconviction counsel.

       We affirm     the   district   court’s   denial of White’s application   for

postconviction relief.

       AFFIRMED.